Opinion issued April 23, 2009
 
 
 
 





In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00334-CR



ERNEST EDWARD FONTENOT, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 56th Judicial District Court
Galveston County, Texas
Trial Court Cause No. 05CR1274



 MEMORANDUM OPINION
	Appellant, Ernest Edward Fontenot, pleaded guilty to the reduced offense of
indecency with a child by exposure.  The trial court admonished appellant about the
consequences of entering his plea of guilty, accepted his plea of guilty, deferred
adjudication of guilt, and placed him on community supervision for eight years. 	Subsequently, the State filed a first amended motion to adjudicate guilt. The
motion alleged that appellant violated the terms and conditions of community service
by failing to pay fees as ordered, failing to participate in community service as
ordered,  and that he commited a new law violation of indecent exposure.  After a
hearing on the State's motion, the trial court made a findings of true that appellant had
violated his conditions of community service as alleged in paragraphs 1, 12, 13, 16A,
17A, 17B, 19, 42, and 52 of the State's motion.  The trial court then found appellant
guilty of the original charge, and assessed his punishment at confinement for six
years.  Appellant gave notice of appeal.  We affirm.         	
	Appellant's counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S.Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). Counsel represents that he served a copy of the brief on
appellant.  Counsel also advised appellant of his right to examine the appellate record
and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991).  More than 30 days have passed, and appellant has not filed a pro se brief. 
Having reviewed the record and counsel's brief, we agree that the appeal is frivolous
and without merit and that there is no reversible error.  See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  
	 We affirm the judgment of the trial Court and grant counsel's motion to
withdraw.   Attorney Zachary S. Maloney must immediately send the notice required
by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the
Clerk of this Court.	
PER CURIUM
Panel consists of Chief Justice Radack, and Justices Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).